UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1465


CLINCHFIELD COAL COMPANY,

                Petitioner,

          v.

SHARON L. FLEMING, Widow of Paul Fleming; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES DEPARTMENT OF
LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(15-0201-BLA)


Submitted:   January 24, 2017                Decided:   February 10, 2017


Before NIEMEYER and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner.   Joseph E. Wolfe, WOLFE WILLIAMS & REYNOLDS,
Norton, Virginia; Sean Gregory Bajkowski, Sarah Marie Hurley,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clinchfield Coal Company seeks review of the Benefits Review

Board’s    decision   and   order   affirming   the    administrative   law

judge’s award of benefits to Sharon Fleming, the surviving spouse

of deceased coal miner Paul Fleming, under the Black Lung Benefits

Act, 30 U.S.C. §§ 901-944 (2012).           Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.             Accordingly, we deny

the petition for review for the reasons stated by the Board.

Clinchfield Coal Co. v. Fleming, No. 15-0201 BLA (B.R.B. Feb. 26,

2016).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                     2